Citation Nr: 1013379	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fungal infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1941 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran requested and was scheduled for a hearing before 
a Veterans Law Judge via videoconferencing technology in 
November 2009.  He failed to report for that hearing and has 
not requested rescheduling.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied service 
connection for residuals of a right knee injury and a fungal 
infection; the Veteran did not appeal.

2.  The evidence received since the June 2005 rating decision 
is cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the claims of entitlement to service connection 
for residuals of a right knee injury and a fungal infection.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2009).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of a right knee injury and a fungal infection.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A March 2007 letter advised the Veteran of the basis for the 
RO's June 2005 denial of service connection.  This letter 
explained the meaning of new and material evidence and told 
the Veteran how VA would assist him in obtaining relevant 
evidence.  The letter also described the evidence necessary 
to establish service connection.  The Veteran was asked to 
complete a release form so that records could be requested 
from an identified private provider.  The evidence of record 
was listed.  The letter also described the manner in which VA 
determines disability ratings and effective dates.

The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

Regarding VA's duty to assist, with respect to the previously 
denied claim, until a claim is reopened, VA does not have a 
duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(1).  Neither the Veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.


Analysis

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, service connection was denied for residuals of a 
right knee injury and for a fungal infection in a June 2005 
rating decision.  The RO determined that the available 
evidence did not establish that a knee condition or fungus 
had existed from service to the present, and that the 
evidence did not support a relationship between the claimed 
conditions and military service.  

The evidence of record at the time of the June 2005 rating 
decision included the Veteran's service treatment records.  
They show that the Veteran was seen in December 1941 after 
falling on the barracks steps and injuring his right knee.  
They are silent regarding any diagnosis, complaint, or 
abnormal finding pertaining to a fungal infection.  On 
discharge examination in January 1946, the Veteran's 
musculoskeletal system and skin were normal.

The Veteran's original claim includes a statement that he 
came into contact with a fungus during service in the south 
Pacific.

Also of record were VA treatment notes dated in January 2005.  
They are negative for any diagnosis or complaint referable to 
the Veteran's right knee or skin.

Evidence added to the record since the June 2005 rating 
decision includes VA treatment records.  They are also  
negative for any diagnosis, complaint, or abnormal finding 
pertaining to the Veteran's right knee.  They do reflect that 
the Veteran receives treatment for tinea cruris.  Private 
records also reflect such treatment.

Also added to the record are statements from the Veteran 
indicating that he sustained injuries to his right knee in 
service, and that he contacted a fungus in the south Pacific.  

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to 
reopen the Veteran's claims of entitlement to service 
connection for residuals of a right knee injury and a fungal 
infection.  

Regarding the Veteran's right knee, evidence of a current 
disability remains absent from the record.  The Veteran 
himself has stated that he sustained injuries in service, but 
has failed to identify or submit evidence demonstrating a 
current disability that is related to the claimed in-service 
injuries.  In summary, the defect existing at the time of the 
June 2005 rating has not been cured, and the claim may not be 
reopened.

With respect to the claimed fungal infection, the evidence 
added to the record fails to demonstrate that the current 
tinea cruris existed since service or was related to service.  
Further, the Veteran's allegations that he had a fungal 
infection in service are cumulative in that those assertions 
were previously considered by the RO.  The Veteran has not 
otherwise submitted any evidence showing that a fungal 
infection was incurred during service or is otherwise related 
to service.  As such the defect existing at the time of the 
June 2005 denial has not been cured.  

In summary, none of the evidence added to the file since the 
June 2005 decision is new and material for the purpose of 
reopening the claims of entitlement to service connection for 
residuals of a right knee injury or a fungal infection.  
Accordingly, the claims are not reopened.

(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for residuals of right knee injury is denied.

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for a fungal infection is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


